Citation Nr: 0535001	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-25 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from May 1, 1945 
to October 16, 1945, and was under a PA status from October 
17, 1945 to May 10, 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied service connection for 
the cause of the veteran's death.

The Board notes that the appellant's claim had been 
previously denied via a rating decision of March 2000.  
However, the RO issued a new rating decision in September 
2002 for compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  The appellant filed a Notice of Disagreement 
(NOD) on November 2002.  Although the RO has considered the 
NOD untimely after finding that the claim had been denied in 
March 2000 and no appeal had been filed, the rating decision 
of September 2002 started a new appeal clock and the 
appellant's NOD of December 2002 was timely.  Therefore, the 
claim is ready for appellate review.


FINDINGS OF FACT

1.  The veteran had recognized guerilla service from May 1, 
1945 to October 16, 1945, and was under a PA status from 
October 17, 1945 to May 10, 1946.  

2.  The veteran died on November [redacted], 1998.  At the time of 
the veteran's death, service connection was not in effect for 
any disability.

3.  The immediate cause of death listed on the death 
certificate was uncal herniation with CVA (cerebrovascular 
accident), HGE (hemorrhage) as antecedent cause, and severe 
hypertension as the underlying cause.
4.  Hypertension, CVA (cerebrovascular accident), HGE 
(hemorrhage) and uncal herniation were not manifest during 
service or within one year of separation and are not 
attributable to service.

CONCLUSION OF LAW

A disability incurred in wartime service did not cause or 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of service connection for the cause of death.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes that 
the discussions in the rating decision and the statement of 
the case (SOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from July 2002, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in March 2003.  The 
basic elements for establishing entitlement to service 
connection for the cause of the veteran's death have remained 
unchanged despite the change in the law with respect to the 
duty to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in July 2002 specifically described the evidence needed 
to substantiate the claim and requested the appellant to 
"send the information describing additional evidence or the 
evidence itself to [the RO]."  Furthermore, in a letter 
dated in August 2003, the RO informed the appellant that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let [the RO] know."  
Therefore, the Board finds that the communications as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the veteran's service medical records.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.


Service Connection

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2005).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2005).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Cardiovascular disease, including hypertension, will be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent within one year of discharge from a 
period of wartime service.  Cardiovascular disease applies to 
combination involvement of the type of arteriosclerosis, 
nephritis, and organic heart disease.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In the veteran's case, the death certificate shows that the 
veteran died on November 1998.  According to the death 
certificate, the causes of death were uncal herniation, CVA 
(cardiovascular accident), HE (hemorraghe), and severe 
hypertension.  At the time of his death the veteran was not 
service connected for any diseases or disability.

A physical examination dated in October 1945 noted the 
veteran's cardiovascular system as normal.  The veteran's 
blood pressure at the time was 110/70.  A VA examination of 
January 1959 noted the veteran's cardiovascular system as 
normal.  Blood pressure was 120/60 sitting and 130/62, 
sitting after exercise.  

A joint affidavit from two of the veteran's friends dated 
January 1999 state that the veteran incurred diseases while 
in service that led to his death from severe hypertension and 
tuberculosis.  

Private medical records of November 1998 note the veteran's 
blood pressure to be 220/130.  

As to the cause of death listed on the veteran's death 
certificate, the Board notes neither uncal herniation, CVA 
(cardiovascular accident), HGE (hemorrhage), or severe 
hypertension were noted until many years after service.  The 
first objective medical finding of hypertension was not until 
more than 52 years after the veteran's separation from 
service in November 1998.

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's cause of death 
is related to service are her own contentions and the 
affidavit from the veteran's friends.  However, as neither 
the appellant nor the veteran's friends have been shown to be 
medical experts, they are not qualified to express an opinion 
regarding any medical causation of the uncal herniation, CVA 
(cardiovascular accident), HGE (hemorrhage), or severe 
hypertension which led to the veteran's death.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  The appellant's and the 
veteran's friends' lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In fact, the lay statements 
are inconsistent with the far more probative medical evidence 
in regard to the identified fatal disease process.  
Specifically, in 1959, a VA examination disclosed that the 
heart and blood pressure were normal and the neurological 
system was normal.  The 1959 evidence is also consistent with 
the service records disclosing that the cardiovascular system 
was normal and pressure was 110/70.  To any possible extent 
that the lay statements raise the possibility of 
consideration of 38 U.S.C.A. § 1154(b), the lay evidence is 
not satisfactory because of the lack of any detail.

There is no competent evidence of a cardiovascular disease, 
uncal herniation, CVA (cardiovascular accident), HGE 
(hemorrhage), or severe hypertension during service or within 
one year of separation.  Furthermore, there is no competent 
evidence linking the remote onset of the fatal disease 
process to service.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App.49, 55 
(1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


